


FORBEARANCE AGREEMENT




THIS FOREBEARANCE AGREEMENT (the “Agreement”) is dated as of June 11, 2010 by
and among DESERT CAPITAL REIT, Inc., a Maryland Corporation,(“Desert
Capital”)(the “Guarantor”), and JEFFERY K. HOLLOWAY, TRUSTEE OF THE SAGE TRUST
dated 8/17/93; JEFFREY K. HOLLOWAY, TRUSTEE OF THE RICH LIVING TRUST dated
7/10/98; The DEBELLIS FAMILY LIMITED PARTNERSHIP; WELLS FARGO, TRUSTEE OF THE
PETE P. KUBENA TRUST; LAURENCE R. MEYERSON; R. L. FAIMAN 1995 IRREVOCABLE TRUST
dated 8/8/95; RLF DIVERSIFIED GENERAL PARTNERSHIP; RUSSEL E. WARTHEN SEPARATE
PROPERTY TRUST; RUSSEL E. WARTHEN IRA; DANA WARTHEN WAINWRIGHT; JUDITH G. LALLY
TRUST; R. MARK WARTHEN; SHANNON W. SAMUELS; PAIGE E. WARTHEN; TARA WARTHEN
MADSON; JOHN MERRILL WARTHEN FAMILY TRUST; REBECCA WARTHEN; LINDA M. TUCKER
TRUST; THE JOSEPH A. DEBELLIS, M.D. CHARTERED PROFIT SHARING PLAN (collectively
the “Lender”). All terms used herein and not otherwise defined herein shall have
the respective meanings assigned thereto in the Loan Documents, as defined
below.
 


RECITALS:


WHEREAS, on the September 17, 2007, WARM, JONES, LLC, A Nevada Limited Liability
Company, (the “Borrower”), executed, among other documents, a Promissory Note
Secured by Deed of Trust (the “Note”), Deed of Trust and  Assignment of Rents
and Agreements and Loan Instruction Letter (collectively, along with the
Guarantor Agreements defined below, the “Loan Documents”);


WHEREAS, on September 17, 2007, Desert Capital executed a Guaranty;


WHEREAS, the loan evidenced by the Loan Documents in the amount of Thirteen
Million Six Hundred Seventy-Five Thousand Dollars ($13,675,000.00) (the “Loan”)
matured on October 1, 2008;


WHEREAS, on or about September 2008 the parties executed that certain  Extension
of $13,675,000.00 Promissory Note Secured by Deed of Trust Dated September 17,
2007 (“First Extension”), which extended the Loan to April 1, 2009;


WHEREAS, on or about February 2009 the parties executed that certain
Second  Extension of $13,675,000.00 Promissory Note Secured by Deed of Trust
Dated September 17, 2007 (“Second Extension”), which extended the Loan to
February 1, 2010;


WHEREAS, default has occurred in the payment of the indebtedness due by Borrower
to Lender under the Note and other Loan Documents and the Guarantor has breached
the terms of its Guaranty  by failing to cure the Borrower’s default (the
“Current Default”);


WHEREAS, Lender filed a lawsuit against Guarantor for breach of its guaranty.
The case is pending in Clark County Nevada District Court as Case No. A612945;
and,


WHEREAS, notwithstanding the fact the Loan has matured and there are currently
uncured Events of Default, Guarantor have requested that Lender forbear from
exercising Lender’s remedies under the Loan Documents. Lender is agreeable to
forbearing from exercising its remedies under the Loan Documents subject to the
satisfaction of the conditions set forth herein and provided that (i) such
postponement or forbearance shall be without prejudice to Lender’s remedies at
law or in equity; (ii) Lender does not hereby waive any of Lender’s remedies and
does not grant to the Borrower or Guarantor any additional rights to receive
notice or to have an opportunity to cure other than as set forth in the Loan
Documents and this Agreement; (iii) Lender does not waive any Current Defaults
or waive any future Events of Default which may occur under the Loan Documents
or this Agreement; (iv) Such forbearance shall not affect the right of Lender to
accelerate the Note based upon any future Events of Default; and (v) Lender does
not agree to amend or modify the Loan Documents, except for the forbearance and
as set forth herein.


NOW, THEREFORE, and in consideration of the promises, premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lender and Guarantor agree as follows:


1.  
Guarantor hereby acknowledges and agrees that:



(a)           On and as of the date hereof, (i) material Events of Default exist
under the Note, Deed of Trust, and other Loan Documents, (ii) timely, adequate
and proper notice of the occurrence of such Events of Default have been received
by Borrower and Guarantor from Lender, (iii) all grace periods, if any,
applicable to such Events of Default have expired, (iv) each of such Events of
Default continued without timely cure by Borrower and Guarantor, and (v) Lender
has not waived in any respect any or all of such Events of Default or any of the
Lender’s remedies with respect thereto.


(b)           Upon execution of this Agreement and receipt of the payments
required under Paragraph 2(a), Lender will rescind the Notice of Default which
was recorded in accordance with the Loan Documents and NRS Chapter 107, and
which commenced the foreclosure proceedings against the collateral securing the
Loan.  Lender agrees that if the terms of this Agreement are met and there are
no future Events of Default, Lender shall not restart a foreclosure action or
exercise any other rights or remedies available to it at law or in equity
against Borrower or Guarantor as a result of the Current Default until on or
after June 12, 2011 (the “Forbearance Period”). Unless the Loan is paid in full
on or before June 11, 2011, Lender may proceed with a new foreclosure action by
recording a Notice of Default and enforce its contractual and statutory remedies
on or after June 12, 2011.


(c)           The Note, the other Loan Documents and all of Borrower’s
liabilities and obligations under the Note and the other Loan Documents shall,
except as expressly modified hereby, remain in full force and effect and shall
not be released, impaired, diminished or in any other way modified or amended as
a result of the execution and delivery of this Agreement or by any of the
undertakings or agreements contained herein except as follows:


i. Provided there is no further breach of the Loan Documents or this Agreement,
and the Loan is repaid during the Forbearance Period, Lender agrees to waive
outstanding interest, fees and costs which are currently due as of June 11,
2010, thereby reducing the Loan balance to the original principle sum of
$13,675,000.00.


ii. Provided there is no further breach of the Loan Documents or this Agreement,
Lender agrees to waive all interest, fees, and penalties, if any, during the
Forbearance Period.


iii. Should there be any future breach of the Loan Documents or this Agreement
of any kind, the waivers contained in 1(c)(i) and (ii) shall be revoked and all
sums due in excess of the principal balance and all interest due under the Note
shall be reinstated without further notice or act by Lender.


2. Provided the following provision are fully, completely and timely complied
with (the “Conditions”), Lender agrees to forbear from the exercise of any of
Lender’s remedies against Borrower or Guarantor on account of the Current
Default:


(a) Concurrently with its execution of this Agreement, Guarantor shall tender
the following payments (collectively the ‘Forbearance Payment”), made payable to
Craig Burr IOLTA:  (i) All real estate taxes and other assessments to bring the
Loan collateral current. Guarantor estimates the outstanding balance to be
$236,655.36 through June 14, 2010 (to be adjusted for full payment to bring
taxes current through one week after payment is tendered) (Guarantor shall have
the option to pay the property taxes directly to the Clark County Treasurer,
however, Lender will not execute this Agreement until it is satisfied that the
taxes have been paid in full); (ii) Foreclosure fees incurred by Lender through
Chicago Title of $18,871.00; and (iii) Attorneys fees incurred by Lender of
$6,000.


(b) Guarantor shall pay the 2010 – 2011 property taxes, and any other assessment
or charge levied or assessed against the property, by delivering a cashiers’
check, or other acceptable certified funds, to the account of Craig Burr IOLTA
as follows: First installment - August 6, 2010; Second installment – September
24, 2010; Third installment – December 20, 2010; Fourth installment – February
19, 2011.


(c) Upon execution of this Agreement, receipt of the Forbearance Payment and
provided there is no further, or new, breach of the Loan Documents or this
Agreement, Lender agrees to forbear from filing foreclosure proceedings or
exercising any other rights or remedies available to it at law or in equity
against Borrower or Guarantor as a result of the Current Default until June 12,
2011.  At all times herein, the Loan remains matured and fully due and payable.


(d) If there are any defaults under this Agreement, or if there are additional
Events of Default under the Loan Documents, or if the Loan is not repaid in full
during the Forbearance Period, all amounts that are then unpaid shall become
immediately due and owing and added to the principal of the Note as if this
Agreement had not been executed, including the conditional forgiveness of
outstanding interest and fees as outlined in the Note.


(e) With the exception of the Current Default, no default under this Agreement,
no Event of Default, and no event which with or without notice or lapse of time,
or both, could ripen into an Event of Default, shall have occurred and be
continuing.


(f) Guarantor shall furnish copies of all loan commitments and letters of intent
received by it or any of its affiliates for the purpose of repaying the Note
immediately upon their receipt.


(g) Should Guarantor be named the debtor of a voluntary or involuntary
bankruptcy action, or are the subject of a receivership action, Lender may deem
such action(s) an Event of Default and proceed to exercise its rights under the
Loan Documents and this Agreement as such.


3. Except as provided for herein, the agreement by Lender to forbear from
pursuing the Lender’s remedies is without prejudice to Lender’s rights and
remedies under the Loan Documents, and, subject to Lender’s agreement to forbear
hereunder, acceptance and application of the payments provided for herein shall
under no circumstances be deemed to be a waiver of any Current Default or any
other default currently existing under Loan Documents or any future Event of
Default, or diminish, alter, abrogate or adversely affect the Lender’s remedies.
Except as specifically provided herein, nothing herein shall be deemed to be a
modification of the Loan Documents.


4. In consideration of Lender’s forbearance as provided herein, Guarantor, its
parent, subsidiary, or affiliated corporations or entities, partners,
partnerships, agents, employees, officers, directors, principals, heirs and
assigns, hereby releases, acquits and forever discharges Lender, and all of
Lender’s past and present subsidiary corporations, affiliates, joint venturers,
successors, assigns, officers, directors, trustees, beneficiaries, agents and
employees (in their individual and representative capacities as officers,
directors, agents and employees) (collectively, the “Affiliates”) of and from
any and all claims, losses, causes of action, costs, expenses, attorneys’ fees,
liabilities, indemnities, subrogations (contractual or equitable), duties, and
obligations of any nature whatsoever (collectively, the “Claims”), at law or in
equity, whether known or unknown, fixed or contingent, from whatever source
derived including, without limitation, any and all potential lender liability
claims against Lender.  Guarantor acknowledges that it has no rights, defenses,
offsets or other Claims and waives any such rights, defenses, offsets or other
Claims which it had or may have against Lender, the Affiliates, the Loan and
related documents.  The release and waiver provided in this Agreement shall
foreclose Guarantor from raising against Lender, or any of the Affiliates, any
matter released in any manner whatsoever, including by way of complaint,
counterclaim, cross-complaint, third party or indemnity claim, set off or
recoupment.  Guarantor hereby agrees to assume the risk of any and all unknown,
unanticipated or misunderstood claims, causes of action, contracts, liabilities,
indebtedness, or obligations that are released by this Agreement in favor of
Lender and the Affiliates, and hereby waive and release all rights and benefits
that they might otherwise have with regard to the release of such unknown,
unanticipated, or misunderstood claims, causes of action, liabilities,
indebtedness, and obligations. Guarantor acknowledges that it is represented by
counsel and that such counsel has considered this release and has advised
Guarantor regarding the consequences of granting such a release.


5. All waiver provisions contained in the Loan Documents remain in full force
and effect and shall not be deemed to have been waived by Lender as a result of
the execution of this Agreement.


6. Guarantor hereby agrees that negotiations, if any, between Guarantor and
Lender shall not constitute a waiver of Lender’s right to exercise any of
Lender’s remedies. To be effective, any waiver must be set forth in writing and
duly executed by an authorized representative of Lender. Guarantor, nor its
representatives, shall be entitled to rely upon any verbal statements made or
purported to be made by or on behalf of Lender in connection with any alleged
agreement by Lender to refrain from exercising any of Lender’s remedies.


7. Guarantor agrees to pay, upon repayment of the Note or expiration of the
Forbearance Period, all costs and expenses incurred by Lender in connection with
Lender’s entering into this Agreement, including, without limitation, reasonable
attorneys’ fees and all direct out-of-pocket costs to Lender incurred in
connection with this Agreement or proceeding with the exercise of lender’s
remedies, other than the legal expenses paid pursuant to this Agreement.


8. This Agreement reflects the entire understanding of the parties with respect
to the subject matter herein contained and supersedes any prior agreements,
whether written or oral, in regard thereto.


9. Except as expressly modified herein, all terms of the Note and the other Loan
Documents shall be and shall remain in full force and effect and shall
constitute the legal, valid, binding and enforceable obligations of Borrower to
Lender. This Agreement shall not affect any guaranty or other liability arising
under the Loan.  The guaranty is not limited, waived or released by virtue of
this Agreement or otherwise.


10. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEVADA.


11. GUARANTOR WAIVE TRIAL BY JURY WITH RESPECT TO THE LOAN DOCUMENTS AND THIS
AGREEMENT, OR ANY MATTERS ARISING THEREFROM.


12. This Agreement may be executed in multiple counterparts, each of which shall
be an original and all of which, taken together, shall constitute but one and
the same agreement among the parties.


13. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
 
14. Time of the essence under this Agreement.
 
15. A determination that any provision of this Agreement is unenforceable or
invalid shall not affect the enforceability or validity of any other provision.


16. The lawsuit pending against the Guarantor (Case No. A612945) shall “stand
still” during the Forbearance Period unless there is another breach of the Loan
Documents or of this Agreement, in which case Lender shall issue to Guarantor,
by first class mail, a 20 day notice to answer the complaint.


17. Guarantor acknowledges that regardless of any prior or future requests,
proposals, conversations or representations, Lender shall not be obligated to
grant any further forbearance.


18. In making this Agreement, it is understood and agreed that the undersigned
specifically warrant and represent that in so doing they have been fully advised
and represented by legal counsel of their own selection, are fully familiar with
all of the circumstances surrounding the Agreement, and in executing this
Agreement they do so relying wholly upon their own judgment and advice of
counsel of their own independent selection, and that they have not been
influenced whatsoever regarding the matters set forth herein by other parties or
by any of the other parties’ agents, servants, employees, representatives,
successors or attorneys.


IN WITNESS WHEREOF, this Agreement has been executed effective as of the date
first written above.
 
GUARANTOR:
 
Desert Capital REIT, Inc.
A Maryland Corporation
 
 
By:           /s/ Todd Parriott
TODD PARRIOTT, President CEO
 
STATE OF NEVADA  )
   ) ss.
COUNTY OF CLARK )

 
This instrument was acknowledged before me on this 18 day of June, 2010, by TODD
PARRIOTT, President CEO of  Desert Capital REIT, Inc. a Maryland corporation,
proved to me to be the person whose name is subscribed to this instrument and
who acknowledged to me that he executed the same freely and voluntarily.

Subscribed and Sworn to before me
On this 18 day of June, 2010.
 
 
/s/Cynthia Crespo
NOTARY PUBLIC in and for said
County and State
LENDER:
 
Sage Trust
 
By: /s/Jeffrey K.
Holloway                                                                                                               
Jeffrey K. Holloway,
Trustee of the Sage Trust dated 8/17/93
 
Rich Living Trust
 
By: /s/Jeffrey K.
Holloway                                                                                                                  
Jeffrey K. Holloway,
Trustee of the Rich Living Trust dated 7/10/98
 
The DeBellis Family Limited Partnership
By:  Rocky Joe, LLC, Its Manager
 
By: /s/Joseph
DeBillis                                                                                                                 
Joseph DeBillis, Manager
44 Quail Hollow Drive
Henderson, Nevada  89014
 
The Joseph A. DeBellis, M.D. Chartered Profit
Sharing Plan
 
By: /s/Joseph
DeBillis                                                                                                          
Joseph A. DeBellis, Trustee
 
Pete P. Kubena Trust
 
By: /s/Michelle
K. Carner                                                                                                                 
Wells Fargo Bank N.A, Trustee
 
/s/ Laurence R.
Meyerson                                                                                                        
Laurence R. Meyerson
 
R.L. Faiman 1995 Irrevocable Trust dated 8/8/95
 
By: /s/Deborah L.
Shoofey                                                                                                                  
Deborah L. Shoofey, Trustee
 
RLF Diversified General Partnership
 
By: /s/ Deborah L.
Shoofey                                                                                                                    
Deborah L. Shoofey, Trustee
 
Russel E. Warthen Separate Property Trust
 
By: /s/Russel
E. Warthen                                                                                                                   
Russel E. Warthen, Trust
 
Russel E. Warthen IRA, First Savings Bank Custodian
 
By:   /s/Russel
E. Warthen                                                                                                                                                                                                                   
 
/s/Dana Warthen Wainwright
Dana Warthen Wainwright
 
Judith G. Lally Trust
 
By: /s/Russel E. Warthen,
Trustee                                                                                                       
 
/s//R. Mark
Warthen                                                                                                          
R. Mark Warthen
 
/s/Shannon W.
Samuels                                                                                                        
Shannon W. Samuels
 
/s/Paige E. Warthen
Paige E. Warthen
 
/s/Tara Warthen Madson
Tara Warthen Madson
 
John Merrill Warthen Family Trust
 
By:/s/John Merril
Warthen                                                                                                           
 
/s/Rebecca Warthen
Rebecca Warthen
 
Linda M. Tucker Trust
 
By: Russel E. Warthen
Russel E. Warthen, Trustee
 